



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Coulibaly, 2016 ONCA 331

DATE: 20160503

DOSSIER: C58079

Les juges Rouleau, Pardu et
    Benotto

ENTRE

Sa Majesté la Reine

Intimée

et

Cheik Coulibaly

Appelant

Cheik Coulibaly, en personne

Russell Silverstein, avocat de service
    pour lappelant

Davin M. Garg, pour lintimée

Date de laudience : le 2
    mai 2016

En appel de la condamnation prononcée le
    3 juin 2014 par le juge S. Ford Clements de la Cour de justice de lOntario,
    siégeant sans jury.

INSCRIPTION SUR CAHIER DAPPEL

[1]

Lappelant questionne le fait que le juge a
    accepté le témoignage de la plaignante malgré le fait que ce témoignage
    contenait certaines contradictions et que la plaignante avait souffert de trous
    de mémoire.

[2]

Nous ne donnons pas raison à lappelant. Le juge
    a analysé à fond le témoignage de la plaignante et la accepté en ce qui a
    trait aux évènements importants de la soirée en question. À notre avis, son
    analyse et sa conclusion ne sont pas entachées derreur.

[3]

Lappelant maintient quil aurait dû subir son
    procès en français. Par contre, il appert du dossier dappel quil avait
    consenti à subir son procès en anglais. Nous ne donnons pas raison à ce moyen
    dappel.

[4]

Pour ces motifs, lappel est rejeté.


